

To: ENERGTEK, INC.


ENERGTEK, INC.
REGULATION S SUBSCRIPTION AGREEMENT AND INVESTMENT REPRESENTATION


SECTION 1


1.1 Subscription.


(a)  The undersigned, intending to be legally bound, hereby irrevocably
subscribes for and agrees to purchase _________ Units (hereafter defined) of
securities of Energtek Inc., a Nevada corporation (the "Company") in a
transaction exempt from the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”). A “Unit” shall consist of the
following:


(1)  one share (a “Purchased Share”) of common stock of the Company (the “Common
Stock”);


(2)  one Class 2007-D Warrant, as further described in the Class 2007-D Warrant
Agreement attached hereto as Exhibit A, entitling the undersigned to purchase
one share of common stock for $0.75, expiring June 30, 2008 (a “Class 2007-D
Warrant”); and


(3)  one Class 2007-E Warrant, as further described in the Class 2007-E Warrant
Agreement attached hereto as Exhibit B, entitling the undersigned to purchase
one share of common stock for $1.05, expiring December 31, 2009 (a “Class 2007-E
Warrant,” and together with the Class 2007-D Warrant, a “Warrant”); and


(b)  For purposes of this Subscription Agreement:


(1)  “Warrant Share” means a share of Common Stock issuable upon exercise of a
Warrant.


(2)  “Securities” means the Purchased Shares, the Warrants, and the Warrant
Shares.


1.2 Purchase of Units.


The undersigned understands and acknowledges that the purchase price to be
remitted to the Company in exchange for the Units shall be
_______________________ Thousand dollars ($____,000) or $0.50 per Unit.
Simultaneous with the execution and delivery of this Agreement, including the
Investor Questionnaire annexed hereto, the undersigned shall deliver to the
Company the aforementioned purchase price by wire transfer of immediately
available funds. Wire instructions are attached hereto as Appendix A.


 
 

--------------------------------------------------------------------------------

 
1.3 Acceptance or Rejection.


(a) The undersigned understands and agrees that the Company reserves the right
to reject this subscription for the Units if, in its reasonable judgment, it
deems such action in the best interest of the Company, at any time prior to the
Closing, notwithstanding prior receipt by the undersigned of notice of
acceptance of the undersigned's subscription.


(b) The undersigned understands and agrees that its subscription for the Units
is irrevocable.


(c) In the event the sale of the Units subscribed for by the undersigned is not
consummated by the Company for any reason (in which event this Subscription
Agreement shall be deemed to be rejected), this Subscription Agreement and any
other agreement entered into between the undersigned and the Company relating to
this subscription shall thereafter have no force or effect and the Company shall
promptly return or cause to be returned to the undersigned the purchase price
remitted to the Company by the undersigned, without interest thereon or
deduction therefrom, in exchange for the Units.


SECTION 2


2.1 Closing


The closing (the "Closing") of the purchase and sale of the Units, shall occur
simultaneously with the acceptance by the Company of the undersigned's
subscription, as evidenced by the Company's execution of this Subscription
Agreement.


SECTION 3


3.1 Investor Representations and Warranties.


The undersigned hereby acknowledges, represents and warrants to, and agrees
with, the Company and its affiliates as follows:


(a) The undersigned is acquiring the Securities for his own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
Securities or any portion thereof. Further, the undersigned does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Securities for which the undersigned is subscribing or any part
of the Securities.


(b) The undersigned has full power and authority to enter into this Agreement,
the execution and delivery of this Agreement has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.


 
-2-

--------------------------------------------------------------------------------

 
(c) The undersigned is not subscribing for the Units as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by person previously not known to the undersigned in
connection with investment Units generally.


(d) The undersigned understands that, except as otherwise expressly provided
herein, the Company is under no obligation to register the Securities under the
Securities Act, or to assist the undersigned in complying with the Securities
Act or the securities laws of any state of the United States or of any foreign
jurisdiction.


(e) The undersigned is (i) experienced in making investments of the kind
described in this Agreement and the related documents, (ii) able, by reason of
the business and financial experience of its officers (if an entity) and
professional advisors (who are not affiliated with or compensated in any way by
the Company or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iii) able to afford the entire loss of its
investment in the Securities. The undersigned further understands that the
Company currently has no business or operations and although it is contemplating
entering the field of clean energy technologies, the Company currently has no
agreements or arrangements with any persons in connection therewith.


(f) The undersigned acknowledges his understanding that the offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act. In furtherance thereof, in addition to the other representations and
warranties of the undersigned made herein, the undersigned further represents
and warrants to and agrees with the Company and its affiliates as follows:


(i) The undersigned realizes that the basis for the exemption may not be present
if, notwithstanding such representations, the undersigned has in mind merely
acquiring the Securities for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise. The undersigned does
not have any such intention;


(ii) The undersigned has the financial ability to bear the economic risk of his
investment, has adequate means for providing for his current needs and personal
contingencies and has no need for liquidity with respect to his investment in
the Company;


(iii) The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of the
prospective investment in the Securities. The undersigned also represents it has
not been organized for the purpose of acquiring the Securities;


 
-3-

--------------------------------------------------------------------------------

 
(iv) The undersigned has been provided an opportunity for a reasonable period of
time prior to the date hereof to obtain additional information concerning the
offering of the Securities, the Company and all other information to the extent
the Company possesses such information or can acquire it without unreasonable
effort or expense; and


(v) The undersigned has carefully reviewed all of the Company’s filings under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”).


(g) The undersigned is not relying on the Company, or its affiliates or agents
with respect to economic considerations involved in this investment. The
undersigned has relied solely on its own advisors.


(h) No representations or warranties have been made to the undersigned by the
Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, other than the representations of the Company contained herein, and in
subscribing for Securities the undersigned is not relying upon any
representations other than those contained herein.


(i)  Any resale of the Securities during the ‘distribution compliance period’ as
defined in Rule 902(f) to Regulation S shall only be made in compliance with
exemptions from registration afforded by Regulation S. Further, any such sale of
the Securities in any jurisdiction outside of the United States will be made in
compliance with the securities laws of such jurisdiction. The undersigned will
not offer to sell or sell the Securities in any jurisdiction unless the
undersigned obtains all required consents, if any.


(j) The undersigned understands that the Securities are being offered and sold
in reliance on an exemption from the registration requirements of United States
federal and state securities laws under Regulation S promulgated under the
Securities Act and that the Company is relying upon the truth and accuracy of
the representations, warranties, agreements, acknowledgments and understandings
of the undersigned set forth herein in order to determine the applicability of
such exemptions and the suitability of the undersigned to acquire the
Securities. In this regard, the undersigned represents, warrants and agrees
that:
 
1.  The undersigned is not an U.S. Person (as defined below) and is not an
affiliate (as defined in Rule 501(b) under the Securities Act) of the Company
and is not acquiring the Securities for the account or benefit of a U.S. Person.
A U.S. Person means any one of the following:
 

·  
any natural person resident in the United States of America;

 

·  
any partnership or corporation organized or incorporated under the laws of the
United States of America;

 

·  
any estate of which any executor or administrator is a U.S. person;

 
 
-4-

--------------------------------------------------------------------------------

 
 

·  
any trust of which any trustee is a U.S. person;

 

·  
any agency or branch of a foreign entity located in the United States of
America;

 

·  
any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary for the benefit or account of a U.S. person;

 

·  
any discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated or (if an
individual) resident in the United States of America; and

 

·  
any partnership or corporation if:

 
(A) organized or incorporated under the laws of any foreign jurisdiction; and
 
(B) formed by a U.S. person principally for the purpose of investing in
securities not registered under the Securities Act, unless it is organized or
incorporated, and owned, by accredited investors (as defined in Rule 501(a)
under the Securities Act) who are not natural persons, estates or trusts.


2.  At the time of the origination of contact concerning this Agreement and the
date of the execution and delivery of this Agreement, the undersigned was
outside of the United States.
 
3.  The undersigned will not, during the period commencing on the date of
issuance of the Securities and ending on the first anniversary of such date, or
such shorter period as may be permitted by Regulation S or other applicable
securities law (the “Restricted Period”), offer, sell, pledge or otherwise
transfer the Securities in the United States, or to a U.S. Person for the
account or for the benefit of a U.S. Person, or otherwise in a manner that is
not in compliance with Regulation S.
 
4.  The undersigned will, after expiration of the Restricted Period, offer,
sell, pledge or otherwise transfer the Securities only pursuant to registration
under the Securities Act or an available exemption therefrom and, in accordance
with all applicable state and foreign securities laws.
 
 
-5-

--------------------------------------------------------------------------------

 
5.  The undersigned was not in the United States, engaged in, and prior to the
expiration of the Restricted Period will not engage in, any short selling of or
any hedging transaction with respect to the Securities, including without
limitation, any put, call or other option transaction, option writing or equity
swap.
 
6.  Neither the undersigned nor or any person acting on his behalf has engaged,
nor will engage, in any directed selling efforts to a U.S. Person with respect
to the Securities and the undersigned and any person acting on his behalf have
complied and will comply with the “offering restrictions” requirements of
Regulation S under the Securities Act.
 
7.  The transactions contemplated by this Agreement have not been pre-arranged
with a buyer located in the United States or with a U.S. Person, and are not
part of a plan or scheme to evade the registration requirements of the
Securities Act.
 
8.  Neither the undersigned nor any person acting on his behalf has undertaken
or carried out any activity for the purpose of, or that could reasonably be
expected to have the effect of, conditioning the market in the United States,
its territories or possessions, for any of the Securities. The undersigned
agrees not to cause any advertisement of the Securities to be published in any
newspaper or periodical or posted in any public place and not to issue any
circular relating to the Securities, except such advertisements that include the
statements required by Regulation S under the Securities Act, and only offshore
and not in the U.S. or its territories, and only in compliance with any local
applicable securities laws.
 
9.  Each certificate representing the Securities shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:
 
(A) “THE SECURITIES ARE BEING OFFERED TO INVESTORS WHO ARE NOT U.S. PERSONS (AS
DEFINED IN REGULATION S UNDER THE SECURITIES ACT OF 1933, AS AMENDED (“THE
SECURITIES ACT”)) AND WITHOUT REGISTRATION WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION UNDER THE SECURITIES ACT IN RELIANCE UPON REGULATION S
PROMULGATED UNDER THE SECURITIES ACT.”
 
(B) “TRANSFER OF THESE SECURITIES IS PROHIBITED, EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S, PURSUANT TO REGISTRATION UNDER THE SECURITIES ACT,
OR PURSUANT TO AVAILABLE EXEMPTION FROM REGISTRATION. HEDGING TRANSACTIONS MAY
NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.”
 
 
-6-

--------------------------------------------------------------------------------

 


10.   The undersigned consents to the Company making a notation on its records
or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Securities set forth in this
Section 2.


(k) The undersigned is an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the Securities Act by reason of
Rule 501(a)(3).


(l) The undersigned understands that an investment in the Securities is a
speculative investment which involves a high degree of risk and the potential
loss of his entire investment.


(m) The undersigned's overall commitment to investments which are not readily
marketable is not disproportionate to the undersigned's net worth, and an
investment in the Securities will not cause such overall commitment to become
excessive.


(n) The undersigned has received all documents, records, books and other
information pertaining to the undersigned’s investment in the Company that has
been requested by the undersigned. The undersigned has reviewed all reports and
other documents filed by the Company with the Securities and Exchange Commission
(the “SEC Documents”).


(o) The undersigned represents and warrants to the Company that all information
that the undersigned has provided to the Company, including, without limitation,
the information in the Investor Questionnaire attached hereto or previously
provided to the Company (the “Investor Questionnaire”), is correct and complete
as of the date hereof.


(p) Other than as set forth herein, the undersigned is not relying upon any
other information, representation or warranty by the Company or any officer,
director, stockholder, agent or representative of the Company in determining to
invest in the Securities. The undersigned has consulted, to the extent deemed
appropriate by the undersigned, with the undersigned’s own advisers as to the
financial, tax, legal and related matters concerning an investment in the
Securities and on that basis believes that his or its investment in the
Securities is suitable and appropriate for the undersigned.


(q) The undersigned is aware that no federal or state agency has (i) made any
finding or determination as to the fairness of this investment, (ii) made any
recommendation or endorsement of the Securities or the Company, or (iii)
guaranteed or insured any investment in the Securities or any investment made by
the Company.


 
-7-

--------------------------------------------------------------------------------

 
(r) The undersigned understands that the price of the Securities offered hereby
bear no relation to the assets, book value or net worth of the Company and were
determined arbitrarily by the Company. The undersigned further understands that
there is a substantial risk of further dilution on his or its investment in the
Company.
 
SECTION 4


The Company represents and warrants to the undersigned as follows:


4.1  Organization of the Company.
The Company is a corporation duly organized and validly existing and in good
standing under the laws of the State of Nevada, and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as now being conducted.


4.2 Authority.
(a) The Company has the requisite corporate power and authority to enter into
and perform its obligations under this Agreement and to issue the Securities;
(b) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors is required; and
(c) this Agreement has been duly executed and delivered by the Company and
constitutes a valid and binding obligation of the Company enforceable against
the Company in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, or similar laws relating to, or
affecting generally the enforcement of, creditors' rights and remedies or by
other equitable principles of general application.


4.3 SEC Documents.
To the best of Company's knowledge, the Company has not provided to the
undersigned any information that, according to applicable law, rule or
regulation, should have been disclosed publicly prior to the date hereof by the
Company, but which has not been so disclosed. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Securities Act or the Exchange Act, as the case may be, and other federal, state
and local laws, rules and regulations applicable to such SEC Documents, and none
of the SEC Documents contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the SEC Documents comply as to form and substance in all material respects
with applicable accounting requirements and the published rules and regulations
of the Securities and Exchange Commission (the “SEC”) or other applicable rules
and regulations with respect thereto. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).


 
-8-

--------------------------------------------------------------------------------

 
4.4 Exemption from Registration; Valid Issuances.
The sale and issuance of the Units, in accordance with the terms and on the
bases of the representations and warranties of the undersigned set forth herein,
may and shall be properly issued by the Company to the undersigned pursuant to
Section 4(2), Regulation S and/or any applicable U.S state law. When issued and
paid for as herein provided, the Units shall be duly and validly issued, fully
paid, and nonassessable. Neither the sales of the Units pursuant to, nor the
Company's performance of its obligations under, this Agreement shall (a) result
in the creation or imposition of any liens, charges, claims or other
encumbrances upon the Units or any of the assets of the Company, or (b) entitle
the other holders of the Common Stock of the Company to preemptive or other
rights to subscribe to or acquire the Common Stock or other securities of the
Company. The Units shall not subject the undersigned to personal liability by
reason of the ownership thereof.


4.5 No General Solicitation or Advertising in Regard to this Transaction.
Neither the Company nor any of its affiliates nor any person acting on its or
their behalf (a) has conducted or will conduct any general solicitation (as that
term is used in Rule 502(c) of Regulation D) or general advertising with respect
to any of the Units, or (b) made any offers or sales of any security or
solicited any offers to buy any security under any circumstances that would
require registration of the Common Stock under the Securities Act.


4.6 No Conflicts. 
The execution, delivery and performance of this Agreement by the Company and the
consummation by the Company of the transactions contemplated hereby, including
without limitation the issuance of the Units, do not and will not (a) result in
a violation of the Certificate or By-Laws of the Company or (b) conflict with,
or constitute a material default (or an event that with notice or lapse of time
or both would become a material default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any material agreement,
indenture, instrument or any "lock-up" or similar provision of any underwriting
or similar agreement to which the Company is a party, or (c) result in a
violation of any federal, state, local or foreign law, rule, regulation, order,
judgment or decree (including federal and state securities laws and
regulations)applicable to the Company or by which any property or asset of the
Company is bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a material adverse effect on the
business, operations, properties, prospects or condition (financial or
otherwise) of the Company) nor is the Company otherwise in violation of,
conflict with or in default under any of the foregoing. The Company is not
required under U.S. federal, state or local law, rule or regulation to obtain
any consent, authorization or order of, or make any filing or registration with,
any court or governmental agency in order for it to execute, deliver or perform
any of its obligations under this Agreement or issue and sell the Common Stock
in accordance with the terms hereof (other than any SEC, NASD or state
securities filings that may be required to be made by the Company subsequent to
the Closing); provided that, for purposes of the representation made in this
sentence, the Company is assuming and relying upon the accuracy of the relevant
representations and agreements of the undersigned herein.


 
-9-

--------------------------------------------------------------------------------

 
4.7 No Undisclosed Liabilities.
The Company has no liabilities or obligations that are material, individually or
in the aggregate, and that are not disclosed in the SEC Documents or otherwise
publicly announced, other than those incurred in the ordinary course of the
Company's businesses and which, individually or in the aggregate, do not or
would not have a material adverse effect on the Company.
4.8 No Undisclosed Events or Circumstances.
No event or circumstance has occurred or exists with respect to the Company or
its businesses, properties, prospects, operations or financial condition, that,
under applicable law, rule or regulation, requires public disclosure or
announcement prior to the date hereof by the Company but which has not been so
publicly announced or disclosed in the SEC Documents.


4.9 No Integrated Offering.
Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, other than pursuant to
this Agreement.


4.10 No Misleading or Untrue Communication.
The Company, any person representing the Company, and, to the knowledge of the
Company, any other person selling or offering to sell the Units, if any, in
connection with the transactions contemplated by this Agreement, have not made,
at any time, any written or oral communication in connection with the offer or
sale of the same which contained any untrue statement of a material fact or
omitted to state any material fact necessary in order to make the statements, in
the light of the circumstances under which they were made, not misleading.


SECTION 5


5.1.  Registrable Securities.
For purposes of this Agreement, “Registrable Securities” means (i) the Purchased
Shares; (ii) securities issued or issuable upon any stock split, stock dividend,
recapitalization or similar event with respect to the Purchased Shares; and
(iii) any other security issued as a dividend or other distribution with respect
to, in exchange for, in replacement or redemption of, or in reduction of the
liquidation value of, any of the securities referred to in the preceding
clauses. Notwithstanding the foregoing, Registrable Securities shall cease to be
Registrable Securities when such securities have been sold to or through a
broker or dealer or underwriter in a public distribution or a public securities
transaction or when such securities may be sold without any restriction pursuant
to Rule 144(k) as determined by the counsel to the Company.


 
-10-

--------------------------------------------------------------------------------

 
5.2.  Piggy-Back Registration Rights.
If at any time when there is not an effective Registration Statement covering
all of the Registrable Securities, the Company determines to prepare and file
with the Securities and Exchange Commission a registration statement relating to
an offering for its own account or the account of others under the Securities
Act of any of its equity securities (other than on Form S-4 or Form S-8 or its
then equivalents relating to equity securities to be issued solely in connection
with any acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans), the Company shall
send to each holder of Registrable Securities (a “Holder”) written notice of
such determination and, if within seven (7) business days after receipt of such
notice, any such Holder shall so request in writing (which request shall specify
the Registrable Securities intended to be disposed of by the Holder), the
Company will cause the registration under the Securities Act of all Registrable
Securities which the Company has been so requested to register by the Holder, to
the extent required to permit the disposition of the Registrable Securities so
to be registered. The Company shall include in such registration statement all
or any part of such Registrable Securities such Holder requests to be
registered. In the case of an underwritten public offering, if the managing
underwriter(s) or underwriter(s) should reasonably object to the inclusion of
the Registrable Securities in such registration statement, then if the Company
after consultation with the managing underwriter should reasonably determine
that the inclusion of such Registrable Securities, would materially adversely
affect the offering contemplated in such registration statement, and based on
such determination recommends inclusion in such registration statement of fewer
or none of the Registrable Securities of the Holder, then (x) the number of
Registrable Securities of the Holder included in such registration statement
shall be reduced, if the Company after consultation with the underwriter(s)
recommends the inclusion of fewer Registrable Securities, or (y) none of the
Registrable Securities of the Holder shall be included in such registration
statement, if the Company after consultation with the underwriter(s) recommends
the inclusion of none of such Registrable Securities; provided, however, that if
securities are being offered for the account of other persons or entities as
well as the Company, such reduction shall not represent a greater fraction of
the number of Registrable Securities intended to be offered by the Holder than
the fraction of similar reductions imposed on such other persons or entities
(other than the Company).


5.3.  Fees and Expenses Incident to Registration.
All fees and expenses incident to the inclusion of the Registrable Securities on
a registration statement pursuant to Section 5.2 hereof shall be borne by the
Company whether or not the registration statement is filed or becomes effective
and whether or not any Registrable Securities are sold pursuant to the
registration statement.


 
-11-

--------------------------------------------------------------------------------

 
SECTION 6


6.1 Indemnity.
The undersigned agrees to indemnify and hold harmless the Company, its officers
and directors, employees and its affiliates and their respective successors and
assigns and each other person, if any, who controls any thereof, against any
loss, liability, claim, damage and expense whatsoever (including, but not
limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any false
representation or warranty or breach or failure by the undersigned to comply
with any covenant or agreement made by the undersigned herein or in any other
document furnished by the undersigned to any of the foregoing in connection with
this transaction.


6.2 Modification.
Neither this Agreement nor any provisions hereof shall be modified, discharged
or terminated except by an instrument in writing signed by the party against
whom any waiver, change, discharge or termination is sought.


6.3 Notices.
Any notice, demand or other communication which any party hereto may be
required, or may elect, to give to anyone interested hereunder shall be
sufficiently given if (a) deposited, postage prepaid, in a United States mail
letter box, registered or certified mail, return receipt requested, addressed to
such address as may be given herein, or (b) delivered personally at such
address.


6.4 Counterparts.
This Agreement may be executed through the use of separate signature pages or in
any number of counterparts and by facsimile, and each of such counterparts
shall, for all purposes, constitute one agreement binding on all parties,
notwithstanding that all parties are not signatories to the same counterpart.
Signatures may be facsimiles.


6.5 Binding Effect.
Except as otherwise provided herein, this Agreement shall be binding upon and
inure to the benefit of the parties and their heirs, executors, administrators,
successors, legal representatives and assigns. If the undersigned is more than
one person, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his
heirs, executors, administrators and successors.


6.6 Entire Agreement.
This Agreement and the documents referenced herein contain the entire agreement
of the parties and there are no representations, covenants or other agreements
except as stated or referred to herein and therein.


 
-12-

--------------------------------------------------------------------------------

 


6.7 Assignability.
This Agreement is not transferable or assignable by the undersigned.


6.8 Applicable Law.
This Agreement shall be governed by and construed in accordance with the laws of
the State of Nevada, without giving effect to conflicts of law principles.


6.9  Pronouns.
The use herein of the masculine pronouns "him" or "his" or similar terms shall
be deemed to include the feminine and neuter genders as well and the use herein
of the singular pronoun shall be deemed to include the plural as well.


IN WITNESS WHEREOF, the undersigned has executed this Agreement on the __ day of
___________, 2007.


Amount of Investment:


$_____,000


INDIVIDUAL INVESTOR:




______________________
Name:




PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER INVESTOR


___________________________
(Print Name of Entity)
 




By: __________________
Name:
Title:
Address:
Taxpayer Identification Number:_____________
 
 
 
-13-

--------------------------------------------------------------------------------

 

 
ACCEPTANCE OF SUBSCRIPTION


(to be filed out only by the Company)


The Company hereby accepts the above application for subscription for Units on
behalf of the Company.






ENERGTEK INC.
Dated: ______ ___, 2007





By:______________________________
Name:
Title:


 
 
 
-14-

--------------------------------------------------------------------------------

 

Appendix A
 
Wiring Instructions
 
For Payment of Purchase Price
 
The following are the wire instructions for the account into which the payment
of the purchase price for the Units subscribed for should be wired.
 
Safra National Bank of New York
 
546 Fifth Avenue
New York, NY 10036
(212) 704-5500
ABA 0260-03023
Account No: 0610-9004
Account Owner: Energtek Inc.


In case the entity on behalf of which the transfer is taking place is different
from the transferor, please make sure that the wire includes in the comments the
name of the entity.


 
-15-

--------------------------------------------------------------------------------

 

ENERGTEK INC.




INVESTOR QUESTIONNAIRE


A.
General Information
       
1.
Print Full Name of Investor:
Individual:
   
____________________________________
   
First, Middle, Last
         
Partnership, Corporation, Trust, Custodial Account, Other:
         
____________________________________
   
Name of Entity
     
2.
Address for Notices:
____________________________________
   
____________________________________
   
____________________________________
     
3.
Name of Primary Contact Person:
Title:
____________________________________
     
4.
Telephone Number:
____________________________________
     
5.
E-Mail Address:
____________________________________
     
6.
Facsimile Number:
Permanent Address:
____________________________________
 
7.
 
Permanent Address:
(if different from Address for Notices above)
 
____________________________________

 
 
-16-

--------------------------------------------------------------------------------

 


8.
Authorized Signatory:
Title:
____________________________________
____________________________________
 
Telephone Number:
____________________________________
 
Facsimile Number:
____________________________________
9.
U.S. Investors Only:
 
U.S. Taxpayer Identification or Social
Security Number:
 
 
 
____________________________________





B. Accredited Investor Status


The Investor represents and warrants that the Investor is an “accredited
investor” within the meaning of Rule 501 of Regulation D under the Securities
Act of 1933, as amended (the “Securities Act”), and has checked the box or boxes
below which are next to the categories under which the Investor qualifies as an
accredited investor:


FOR INDIVIDUALS:
 
o
A natural person with individual net worth (or joint net worth with spouse) in
excess of $1 million. For purposes of this item, “net worth” means the excess of
total assets at fair market value, including home, home furnishings and
automobiles (and including property owned by a spouse), over total liabilities.
   
o
A natural person with individual income (without including any income of the
Investor’s spouse) in excess of $200,000, or joint income with spouse of
$300,000, in each of the two most recent years and who reasonably expects to
reach the same income level in the current year.

 

     
FOR ENTITIES:

   
o
A bank as defined in Section 3(a)(2) of the Securities Act or any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act, whether acting in its individual or fiduciary capacity.
   
o
An insurance company as defined in Section 2(13) of the Securities Act.
   
o
A broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934.
   
o
An investment company registered under the Investment Company Act of 1940, as
amended (the “Investment Company Act”). If an Investor has checked this box,
please contact David Lubin, Esq., counsel for the Company, (516) 887-8200 or
david@dlubinassociates.com, for additional information that will be required.
   
o
A business development company as defined in Section 2(a)(48) of the Investment
Company Act.
   
o
A small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) of the Small Business Investment Act
of 1958.

 
 
-17-

--------------------------------------------------------------------------------

 
 

   
o
A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940. If an Investor has checked this box, please
contact David Lubin, Esq., counsel for the Company, (516) 887-8200 or
david@dlubinassociates.com, for additional information that will be required.
   
o
An organization described in Section 501(c)(3) of the Internal Revenue Code, a
corporation, Massachusetts or similar business trust, or partnership, not formed
for the specific purpose of acquiring the Units, with total assets in excess of
$5 million.
   
o
A trust with total assets in excess of $5 million not formed for the specific
purpose of acquiring the Units, whose purchase is directed by a person with such
knowledge and experience in financial and business matters as to be capable of
evaluating the merits and risks of an investment in the Company and the purchase
of the Units.
   
o
An employee benefit plan within the meaning of ERISA if the decision to invest
in the Units is made by a plan fiduciary, as defined in Section 3(21) of ERISA,
which is either a bank, savings and loan association, insurance company, or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5 million or, if a self-directed plan, with investment decisions
made solely by persons that are accredited investors.
   
o
A plan established and maintained by a state, its political subdivisions, or any
agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if the plan has total assets in excess of $5 million.
   
o
An entity, including a grantor trust, in which all of the equity owners are
accredited investors as determined under any of the foregoing paragraphs (for
this purpose, a beneficiary of a trust is not an equity owner, but the grantor
of a grantor trust is an equity owner).



C.  Supplemental Data for Entities


1. If the Investor is not a natural person, furnish the following supplemental
data (natural persons may skip this Section C of the Investor Questionnaire):


Legal form of entity (trust, corporation, partnership, etc.):
_________________________


Jurisdiction of organization: ________________________________________________


2.  Was the Investor organized for the specific purpose of acquiring the Units?


o Yes
o No



If the answer to the above question is “Yes,” please contact David Lubin, Esq.,
counsel for the Company, (516) 887-8200 or david@dlubinassociates.com, for
additional information that will be required.


3.  Are shareholders, partners or other holders of equity or beneficial interest
in the Investor able to decide individually whether to participate, or the
extent of their participation, in the Investor’s investment in the Company
(i.e., can shareholders, partners or other holders of equity or beneficial
interest in the Investor determine whether their capital will form part of the
capital invested by the Investor in the Company)?


o Yes
o No



 
-18-

--------------------------------------------------------------------------------

 


If the answer to the above question is “Yes,” please contact David Lubin, Esq.,
counsel for the Company, (516) 887-8200 or david@dlubinassociates.com, for
additional information that will be required.


4(a).  Please indicate whether or not the Investor is, or is acting on behalf
of, (i) an employee benefit plan within the meaning of Section 3(3) of ERISA,
whether or not such plan is subject to ERISA, or (ii) an entity which is deemed
to hold the assets of any such employee benefit plan pursuant to 29 C.F.R. §
2510.3-101. For example, a plan which is maintained by a foreign corporation,
governmental entity or church, a Keogh plan covering no common-law employees and
an individual retirement account are employee benefit plans within the meaning
of Section 3(3) of ERISA but generally are not subject to ERISA (collectively,
“Non-ERISA Plans”). In general, a foreign or US entity which is not an operating
company and which is not publicly traded or registered as an investment company
under the Investment Company Act of 1940, as amended, and in which 25% or more
of the value of any class of equity interest is held by employee pension or
welfare plans (including an entity which is deemed to hold the assets of any
such plan), would be deemed to hold the assets of one or more employee benefit
plans pursuant to 29 C.F.R. § 2510.3-101. However, if only Non-ERISA Plans were
invested in such an entity, the entity generally would not be subject to ERISA.
For purposes of determining whether this 25% threshold has been met or exceeded,
the value of any equity interest held by a person (other than such a plan or
entity) who has discretionary authority or control with respect to the assets of
the entity, or any person who provides investment advice for a fee (direct or
indirect) with respect to such assets, or any affiliate of such a person, is
disregarded.


o Yes
o No





4(b).  If the Investor is, or is acting on behalf of, such an employee benefit
plan, or is an entity deemed to hold the assets of any such plan or plans,
please indicate whether or not the Investor is subject to ERISA.


o Yes
o No



4(c.) If the Investor answered “Yes” to question 4.(b) and the Investor is
investing the assets of an insurance company general account, please indicate
what percentage of the Investor’s assets the purchase of the Units is subject to
ERISA. ___________%.


5.  Does the amount of the Investor’s subscription for the Units in the Company
exceed 40% of the total assets (on a consolidated basis with its subsidiaries)
of the Investor?


o Yes
o No



If the question above was answered “Yes,” please contact David Lubin, Esq.,
counsel for the Company, (516) 887-8200 or david@dlubinassociates.com, for
additional information that will be required.


6(a). Is the Investor a private investment company which is not registered under
the Investment Company Act, in reliance on Section 3(c)(1) or Section 3(c)(7)
thereof?


o Yes
o No



6(b).  If the question above was answered “Yes,” was the Investor formed prior
to April 30, 1996?


o Yes
o No



If the questions set forth in (a) and (b) above were both answered “Yes,” please
contact David Lubin, Esq., counsel for the Company, (516) 887-8200 or
david@dlubinassociates.com, for additional information that will be required.


 
-19-

--------------------------------------------------------------------------------

 
7(a).  Is the Investor a grantor trust, a partnership or an S-Corporation for US
federal income tax purposes?


o Yes
o No



7(b).  If the question above was answered “Yes,” please indicate whether or not:


(i) more than 50 percent of the value of the ownership interest of any
beneficial owner in the Investor is (or may at any time during the term of the
Company be) attributable to the Investor’s (direct or indirect) interest in the
Company; or
 


o Yes
o No



(ii) it is a principal purpose of the Investor’s participation in the Company to
permit the Partnership to satisfy the 100 partner limitation contained in US
Treasury Regulation Section 1.7704-1(h)(3).
 


o Yes
o No



If either question above was answered “Yes,” please contact David Lubin, Esq.,
counsel for the Company, (516) 887-8200 or david@dlubinassociates.com, for
additional information that will be required.


8. If the Investor’s tax year ends on a date other than December 31, please
indicate such date below:

     
(Date)



D.  Related Parties


1.    To the best of the Investor’s knowledge, does the Investor control, or is
the Investor controlled by or under common control with, any other investor in
the Company?


o Yes
o No



If the answer above was answered “Yes”, please identify such related investor(s)
below.


Name(s) of related investor(s): _______________________________-


2.   Will any other person or persons have a beneficial interest in the Units to
be acquired hereunder (other than as a shareholder, partner, or other beneficial
owner of equity interest in the Investor)?


o Yes
o No



If either question above was answered “Yes”, please contact David Lubin, Esq.,
counsel for the Company, (516) 887-8200 or david@dlubinassociates.com, for
additional information that will be required.




The Investor understands that the foregoing information will be relied upon by
the Company for the purpose of determining the eligibility of the Investor to
purchase the Units. The Investor agrees to notify the Company immediately if any
representation or warranty contained in this Subscription Agreement, including
this Investor Questionnaire, becomes untrue at any time. The Investor agrees to
provide, if requested, any additional information that may reasonably be
required to substantiate the Investor’s status as an accredited investor or to
otherwise determine the eligibility of the Investor to purchase the Units. The
Investor agrees to indemnify and hold harmless the Company and each officer,
director, shareholder, agent and representative of the Company and their
respective affiliates and successors and assigns from and against any loss,
damage or liability due to or arising out of a breach of any representation,
warranty or agreement of the Investor contained herein.


 
-20-

--------------------------------------------------------------------------------

 



 
INDIVIDUAL:
     
____________________________________
 
(Signature)
     
____________________________________
 
(Print Name)
     
PARTNERSHIP, CORPORATION, TRUST,
CUSTODIAL ACCOUNT, OTHER:
     
___________________________________
 
(Name of Entity)
     
By: ________________________________
 
(Signature)
     
________________________________
 
(Print Name and Title)







 
-21-

--------------------------------------------------------------------------------

 

Annex 1


DEFINITION OF “INVESTMENTS”


The term “investments” means:



1)  
Units, other than securities of an issuer that controls, is controlled by, or is
under common control with, the Investor that owns such securities, unless the
issuer of such securities is:




(i)  
An investment company or a company that would be an investment company but for
the exclusions or exemptions provided by the Investment Company Act, or a
commodity pool; or




(ii)  
a Public Company (as defined below);




(iii)  
A company with shareholders’ equity of not less than $50 million (determined in
accordance with generally accepted accounting principles) as reflected on the
company’s most recent financial statements, provided that such financial
statements present the information as of a date within 16 months preceding the
date on which the Investor acquires Units;




2)  
Real estate held for investment purposes;




3)  
Commodity Shares (as defined below) held for investment purposes;




4)  
Physical Commodities (as defined below) held for investment purposes;




5)  
To the extent not securities, Financial Contracts (as defined below) entered
into for investment purposes;




6)  
In the case of an Investor that is a company that would be an investment company
but for the exclusions provided by Section 3(c)(1) or 3(c)(7) of the Investment
Company Act, or a commodity pool, any amounts payable to such Investor pursuant
to a firm agreement or similar binding commitment pursuant to which a person has
agreed to acquire an interest in, or make capital contributions to, the Investor
upon the demand of the Investor; and




7)  
Cash and cash equivalents held for investment purposes.



Real Estate that is used by the owner or a Related Person (as defined below) of
the owner for personal purposes, or as a place of business, or in connection
with the conduct of the trade or business of such owner or a Related Person of
the owner, will NOT be considered Real Estate held for investment purposes,
provided that real estate owned by an Investor who is engaged primarily in the
business of investing, trading or developing real estate in connection with such
business may be deemed to be held for investment purposes. However, residential
real estate will not be deemed to be used for personal purposes if deductions
with respect to such real estate are not disallowed by section 280A of the
Internal Revenue Code of 1986, as amended.


A Commodity Interest or Physical Commodity owned, or a Financial Contract
entered into, by the Investor who is engaged primarily in the business of
investing, reinvesting, or trading in Commodity Shares, Physical Commodities or
Financial Contracts in connection with such business may be deemed to be held
for investment purposes.


“Commodity Shares” means commodity futures contracts, options on commodity
futures contracts, and options on physical commodities traded on or subject to
the rules of:



(i)  
Any contract market designated for trading such transactions under the Commodity
Exchange Act and the rules thereunder; or

 
 
 

--------------------------------------------------------------------------------

 
 

(ii)  
Any board of trade or exchange outside the United States, as contemplated in
Part 30 of the rules under the Commodity Exchange Act.



“Public Company” means a company that:



(i)  
files reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of
1934, as amended; or




(ii)  
has a class of securities that are listed on a Designated Offshore Securities
Market, as defined by Regulation S of the Securities Act.



“Financial Contract” means any arrangement that:



(i)  
takes the form of an individually negotiated contract, agreement, or option to
buy, sell, lend, swap, or repurchase, or other similar individually negotiated
transaction commonly entered into by participants in the financial markets;




(ii)  
is in respect of securities, commodities, currencies, interest or other rates,
other measures of value, or any other financial or economic interest similar in
purpose or function to any of the foregoing; and




(iii)  
is entered into in response to a request from a counter party for a quotation,
or is otherwise entered into and structured to accommodate the objectives of the
counterparty to such arrangement.



“Physical Commodities” means any physical commodity with respect to which a
Commodity Interest is traded on a market specified in the definition of
Commodity Shares above.


“Related Person” means a person who is related to the Investor as a sibling,
spouse or former spouse, or is a direct lineal descendant or ancestor by birth
or adoption of the Investor, or is a spouse of such descendant or ancestor,
provided that, in the case of a Family Company, a Related Person includes any
owner of the Family Company and any person who is a Related Person of such an
owner. “Family Company” means a company that is owned directly or indirectly by
or for two or more natural persons who are related as siblings or spouse
(including former spouses), or direct lineal descendants by birth or adoption,
spouses of such persons, the estates of such persons, or foundations, charitable
organizations or trusts established for the benefit of such persons.


For purposes of determining the amount of investments owned by a company, there
may be included investments owned by majority-owned subsidiaries of the company
and investments owned by a company (“Parent Company”) of which the company is a
majority-owned subsidiary, or by a majority-owned subsidiary of the company and
other majority-owned subsidiaries of the Parent Company.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investment held jointly
with such person’s spouse, or investments in which such person shares with such
person’s spouse a community property or similar shared ownership interest. In
determining whether spouses who are making a joint investment in the Partnership
are qualified purchasers, there may be included in the amount of each spouse’s
investments any investments owned by the other spouse (whether or not such
investments are held jointly). There shall be deducted from the amount of any
such investments any amounts specified by paragraph 2(a) of Annex 2 incurred by
such spouse.


In determining whether a natural person is a qualified purchaser, there may be
included in the amount of such person’s investments any investments held in an
individual retirement account or similar account the investments of which are
directed by and held for the benefit of such person.
 
ii

--------------------------------------------------------------------------------

 

Annex 2
 
VALUATIONS OF INVESTMENTS


The general rule for determining the value of investments in order to ascertain
whether a person is a qualified purchaser is that the value of the aggregate
amount of investments owned and invested on a discretionary basis by such person
shall be their fair market value on the most recent practicable date or their
cost. This general rule is subject to the following provisos:



1)  
In the case of Commodity Shares, the amount of investments shall be the value of
the initial margin or option premium deposited in connection with such Commodity
Shares; and




2)  
In each case, there shall be deducted from the amount of investments owned by
such person the following amounts:




(i)  
The amount of any outstanding indebtedness incurred to acquire the investments
owned by such person.




(ii)  
A Family Company, in addition to the amounts specified in paragraph (a) above,
shall have deducted from the value of such Family Company’s investments any
outstanding indebtedness incurred by an owner of the Family Company to acquire
such investments.



 



